Order entered April 22, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01597-CV

     CARL "STACEY" NEESE, INDIVIDUALLY AND A/N/F OF LOGEN NEESE,
                   CAMERON NEESE, ET AL., Appellants

                                                 V.

                  TED B. LYON, MARQUETTE WOLF, ET AL., Appellees

                      On Appeal from the 382nd Judicial District Court
                                  Rockwall County, Texas
                              Trial Court Cause No. 1-13-61

                                             ORDER
       We GRANT appellees’ motion to extend time to file brief and ORDER the brief

received by the Clerk of the Court April 17, 2014 filed as of the date of this order.


                                                       /s/    ELIZABETH LANG-MIERS
                                                              JUSTICE